OBERLY, Associate Judge,
concurring in the judgment.
I write separately to urge our court, sitting en banc, to reexamine the scope of the public duty doctrine or perhaps even to abolish it. Accepting, as we must, that our prior case law is binding on the division, see M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C.1971), I acknowledge that the majority’s thorough analysis of our cases supports the result reached. While I thus do not dissent from the judgment in this case, I cannot help but conclude that the result the majority reaches — denying Ms. Woods the opportunity even to seek discovery on a claim alleging serious and seemingly inexplicable negligence on the part of District emergency medical technicians (“EMTs”) — suggests that we have let the doctrine sweep far more broadly than is necessary to strike the proper balance between protecting the District from sweeping liability, on the one hand, and allowing the District’s citizens the chance to prove that their government has failed them miserably, on the other. Others on our court have expressed this view previously, and I align myself with their concerns. See, e.g., Miller v. District of Columbia, 841 A.2d 1244, 1249 (D.C.2004) (Schwelb, J., concurring in the judgment) (“when the District of Columbia — today’s analogue of those who sat on the throne — wrongs one or more individuals, it should not too readily be permitted to escape liability for the harm that it has caused”); Powell v. District of Columbia, 602 A.2d 1123, 1134 (D.C.1992) (Schwelb, J., concurring in the judgment) (“If the District fads to [avoid injury to a foreseeable plaintiff], and if the proximate result of its failure is injury to the plaintiff, then the District should presumptively be required to compensate her for those injuries.”); Warren v. District of Columbia, 444 A.2d 1, 12 (D.C.1981) (en banc) (Kelly, J., joined by Mack, J.) (“Once the police embarked upon services under circumstances where it was reasonably foreseeable that a citizen might rely on their performance, they assumed a duty to perform with due care.”); see also id. at 12 (Newman, C.J., concurring in part and dissenting in part).
I.
On December 13, 2009, at approximately 7:30 p.m., a friend of Ms. Woods called 9-1-1 on her behalf because she was experi*559encing “slurred speech, loss of balance, and vomiting.” Accepting the facts as Ms. Woods pleaded them,1 the 9-1-1 dispatcher sent an ambulance to the home of Ms. Woods’ Mend. The responding EMTs first examined Ms. Woods inside her Mend’s home and then carried her to the ambulance waiting outside to complete their examination and evaluation. Unfortunately, the EMTs misdiagnosed Ms. Woods’ condition as nothing more than withdrawal symptoms from her recent cessation of smoking cigarettes, when it actually was the beginning of an “evolving embolic event.” The EMTs told Ms. Woods that she was not suffering from any serious medical illness and that she did not need to be transported to a hospital for further evaluation or treatment. The EMTs then left and Ms. Woods, relying on their diagnosis and advice, returned to her friend’s home and did not seek further care that evening. The next morning, however, Ms. Woods was again acutely ill and was transported to the emergency room, admitted to the hospital, and found to have suffered a completed stroke, a medical emergency she alleges would not have occurred but for the misdiagnosis. The trial court dismissed Ms. Woods’ complaint for damages in reliance on the public duty doctrine, a result the majority affirms based on its careful synthesis of our prior case law. The upshot is an undeniably harsh ruling that Ms. Woods is not entitled even to seek discovery on her claim for lasting medical, financial, and emotional costs incurred as a result of the alleged negligence of District employees.
II.
Under the public duty doctrine, the “District has no duty to provide public services to any particular citizen” unless there is a “special relationship” between the emergency personnel — police officers, firefighters, and EMTs — and an individual. Allison Gas Turbine Div. of Gen. Motors Corp. v. District of Columbia, 642 A.2d 841, 843 (D.C.1994) (citations and internal quotation marks omitted). Sitting en banc, this court held that the “general duty owed to the public may become a specific duty owed to an individual if the [emergency personnel] and the individual are in a special relationship different from that existing between [emergency personnel] and citizens generally.” Warren, 444 A.2d at 5 (adopting appended trial court opinion). That determination is made by applying the now-familiar two-part test, which holds that a special relationship is formed where there is (1) “direct contact or some other form of privity between the victim and the [emergency personnel] so that the victim becomes a reasonably foreseeable plaintiff” and (2) “specific assurances of [emergency] services that create justifiable reliance by the victim.” Id. at 11 (Kelly, J., concurring in part and dissenting in part); see also Powell, 602 A.2d at 1130.2
Like the majority, ante at 563-54 n. 2,1 find it unnecessary to choose between the different formulations this court has used to explain the first part of the two-part test. Indeed, it may fairly be said that Ms. Woods meets both the “direct contact” *560formulation described in Warren, 444 A.2d at 11, and the “specific undertaking” for the protection of a particular individual described in Morgan v. District of Columbia, 468 A.2d 1306, 1314 (D.C.1983) (en banc). In any event, I conclude that Ms. Woods’ suit cannot be dismissed for failure to satisfy the first factor, nor does the majority suggest otherwise.
I thus turn to the second factor, “justifiable reliance.” The majority holds that Ms. Woods was not justified in relying on the EMTs’ negligent diagnosis and recommended course of action, regardless of whether doing so worsened her condition, simply because the EMTs were providing her the same type of emergency services they would provide to any member of the general public. Ante at 557-58. “Heaven help us,” one might say. Publicly funded emergency services exist to serve, assist, and protect citizens, the very people paying taxes to make them available. It is quite difficult to understand why an individual citizen, after being examined, has no right to rely on the attending EMTs to accurately diagnose his or her medical condition or rely on their recommendation as to whether or not further medical assistance is needed, only because they provide the same service to the rest of the citizenry. With the holding the majority reaches today, it is clear that the pendulum has swung too far in favor of the District, leaving its citizens at its mercy to provide competent emergency services, without redress when those services are the proximate cause of a tragic result.3 Surely no one would contend that Ms. Woods would be barred from bringing suit against a private physician who examined her at her friend’s home and then provided the same negligent diagnosis and advice to refrain from seeking further treatment. Such a claim would be governed by garden-variety principles of tort law, and it is not at all *561clear to me why Ms. Woods’ claim against the District should not be resolved in the same manner. As the majority explains, however, our cases “preclude[ ] the theory that a special relationship arises whenever District emergency personnel misdiagnose, i.e., ‘fail[ ] to properly assess,’ the condition of someone to whom they are providing emergency medical services.” Ante at 557 (quoting Johnson v. District of Columbia, 580 A.2d 140, 143 (D.C.1990)). Is that really the result we must embrace for our citizenry? I think not.
III.
In Powell, 602 A.2d at 1128 n. 5, the court catalogued the public policy considerations that underlie the public duty doctrine. In my view, they are overstated and do not justify continued adherence to the doctrine in its present form. First, the court observed that the doctrine “is necessary to avoid judicial scrutiny of every act of the other branches of government which has some effect upon the public.” Id. (emphasis added) (internal quotation marks omitted). But there is no reason to suppose such a broad incursion into the functions of the legislative and executive branches of government would result if the doctrine were abolished or scaled back. More realistically, the result would be nothing more than a grant to citizens of the right to seek redress when District personnel have negligently assisted a particular individual in need of emergency services. The citizen might not “win” because she still must prove the basic elements of a cause of action sounding in tort. As the Supreme Court of Colorado stated:
The fear of excessive governmental liability is largely baseless in view of the fact that a plaintiff seeking damages for tortious conduct against a public entity must establish the existence of a duty using conventional tort principles, such as foreseeability, in the same manner as if the defendant were a private entity.... Another hurdle the plaintiff must surmount in order to recover is proof of proximate cause. The traditional burdens of proof tied to tort law adequately limit governmental liability without resort to the artificial distinctions engendered by the public duty rule.
Leake, 720 P.2d at 160; see also Hudson, 638 A.2d at 566 (noting that “concerns over excessive government or public employee liability are baseless considering the limitations on liability afforded by conventional tort principles, various types of official immunity, or exceptions to waivers of sovereign immunity”).
The Powell court also noted worries about “fiscal concerns” and “a potential drain on the public coffers.” 602 A.2d at 1128 n.5. But these concerns are both misguided and overstated. See, e.g.,Leake, 720 P.2d at 159 (rejecting the argument that the “financial impact on government and interference with governmental operations” are an appropriate “policy basis for the public duty rule”); Ryan v. State, 134 Ariz. 308, 656 P.2d 597, 598 (1982) (en banc) (abolishing the public duty doctrine and responding to critics: “We are also told that not only will the public treasury suffer but government will come to a standstill because its agents will be afraid to act. We can’t but recall the dire predictions attendant to the [abolishment of sovereign immunity]. Arizona survived!”), modified by statute, Actions Against Public Entities or Public Employees Act, A.R.S. § 12-820 et seq. (1984); Riss v. City of New York, 22 N.Y.2d 579, 293 N.Y.S.2d 897, 240 N.E.2d 860, 863 (1968) (Keating, J., dissenting) (“The fear of financial disaster is a myth. The same argument was made a generation ago in opposition to proposals that the State waive its defense of ‘sovereign immunity’. The prophecy *562proved false then, and it would now. The supposed astronomical financial burden does not and would not exist.”).4
Nor would abolition or refinement of the public duty doctrine usurp the ability of public employees to exercise “broad discretion in responding to demands given limited resources and ‘the inescapable choices of allocation that must be made.’ ” Powell, 602 A.2d at 1128 n. 5 (internal quotation marks omitted). Sovereign immunity would continue to protect the District and its employees in such situations. See, e.g., Tucci v. District of Columbia, 956 A.2d 684, 697-98 (D.C.2008) (holding that sovereign immunity shields the District from liability in a suit alleging failure adequately to enforce municipal regulations governing litter, causing plaintiffs’ property to be infested by rats and vermin).
In sum, I reiterate that it is time to reevaluate the scope of the public duty doctrine and even its continuing justification. Interpreting the doctrine so that it shields the District from liability where it is alleged that its EMTs negligently misdiagnose a citizen, causing her to suffer a stroke that might have otherwise been avoided, is unjust. Surely we can strike a more appropriate balance between the citizenry’s interest in seeking redress when competent emergency services are not provided, and the government’s interest in protecting the ability of emergency workers to respond to a crisis without worrying that their actions might later be “dissected at trial and subject to an expert’s opinions as to whether, in hindsight, [they] acted as [ ] reasonably prudent” emergency responders. Allison Gas, 642 A.2d at 845 (internal quotation marks omitted). I therefore urge the en banc court to grant review in this case.

. As the majority recognizes, we ”accept[] the allegations in the complaint as true and view[] all facts and draw[] all reasonable inferences in favor of the plaintifff ].” Ante at 553, quoting Hillbroom v. Pricewaterhouse-Coopers LLP, 17 A.3d 566, 572 (D.C.2011).


. While not relevant to the case before us, our court has held that "[a] ‘special relationship’ can [also] be established by a statute prescribing mandatory acts clearly for the protection of a particular class of persons rather than the public as a whole.” Powell, 602 A.2d at 1129 (internal quotation marks omitted).


. The harsh results and difficulty in applying the public duty doctrine in a consistent manner have led numerous jurisdictions to refuse to adopt or wholly abolish the doctrine. See, e.g., Ficelc v. Morken, 685 N.W.2d 98, 104 (N.D.2004) (noting that the "major criticism leveled at the public duty rule is its harsh effect on plaintiffs who would be entitled to recover for their injuries but for the public status of the tortfeasor" and refusing to adopt the doctrine) (internal quotation marks omitted); Beaudrie v. Henderson, 465 Mich. 124, 631 N.W.2d 308, 313-14 (2001) (declining to expand the public duty doctrine beyond cases involving alleged "failure to provide police protection from the criminal acts of a third party” because the "fact that a public employee owes general duties to the public at large does not logically preclude the imposition of a private, individual duty. These duties are not mutually exclusive. Consequently, any attempt to draw a distinction between a government employee’s ‘public duty' and ‘private duty’ has proven to be confusing and prone to arbitrary and inconsistent application.”); Jean W. v. Commonwealth, 414 Mass. 496, 610 N.E.2d 305, 313 (1993) ("Judges and commentators criticizing the rule have focused on the unfairness inherent in a rule that results in a duty to none when there is a duty to all, and pointed out the tortured analyses that result when courts seek to avoid such harsh results without squarely facing the underlying problem.... [Therefore] we announce our intention to abolish the public duty rule.”); Hudson v. Town of East Montpelier, 161 Vt. 168, 638 A.2d 561, 566 (1993) (declining to adopt the public duty doctrine and noting that many "[cjourts have rejected or abolished the doctrine because it is confusing and leads to inequitable, unpredictable, and irreconcilable results”); Lealte v. Cain, 720 P.2d 152, 160 (Colo.1986) (en banc) ("In our view, the problems associated with the public duty rule far outweigh the benefits of the rule, which are more properly realized by other means.”); Adams v. State, 555 P.2d 235, 241-42 (Alaska 1976) (‘‘[W]e consider that the ‘duty to all, duty to no-one’ doctrine is in reality a form of sovereign immunity, which is a matter dealt with by statute in Alaska, and not to be amplified by court-created doctrine. ... Why should the establishment of duty become more difficult when the state is the defendant?”).


. See also Powell, 602 A.2d at 1136 (Schwelb, J., concurring in the judgment) ("To the extent that the public fisc is diminished by holding the District liable in such a case as this, that consequence is not nearly as unjust as leaving [appellant] uncompensated for the harm which, if the allegations of her complaint are true, the District's negligence has surely caused her.").